NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/03/2021 has been entered. No claims have been amended or added. Claims 1-2 have been cancelled. Claim 3 is still pending in this application, with claim 3 being independent. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Reasons for Allowance
Claim 3 is allowed.

The following is an examiner' s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a game machine main body, a display device provided on a surface of the game machine main body on a side opposed to a player, a control circuit configured to generate turn-on control information including one of a plurality of turn-on state numbers according to a state of a game, and transmit the turn-on control information to the display device, the display device includes a light guide plate made of a transparent material 
The closet prior art, TOLBERT (US 2007/0236959) does not include the combination of all the claimed limitations above, specifically a game machine main body, a display device provided on a surface of the game machine main body on a side opposed to a player, a control circuit configured to generate turn-on control information including one of a plurality of turn-on state numbers according to a state of a game, and transmit the turn-on control information to the display device, the display device includes a light guide plate made of a transparent material displaying a plurality of pattern, a plurality of light sources corresponding to the plurality of patterns, a storage configured to store a reference table that represents a relationship between a turn-on state number and a combination of light sources to be turned on among the plurality of 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


	/BRYON T GYLLSTROM/            Primary Examiner, Art Unit 2875